Citation Nr: 1632654	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  11-17 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for right leg and hip disability.

4.  Entitlement to service connection for left leg and hip disability.

5.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Board videoconference hearing in December 2014, and a transcript of the hearing is associated with his claims folder. 

The Board notes that although the rating decision appealed was from the Seattle, Washington RO, original jurisdiction now resides with the Oakland, California RO.

The Board remanded the appeal in March 2015 for additional development.

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





REMAND

In April 2016, the Veteran requested that the Board obtain all outstanding VA treatment records and magnetic resonance imaging (MRIs) from the Mather VA Medical Center before deciding the appeal.  (See April 2016 Written Statement).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any and all providers of available treatment records for neck, shoulder, low back, hip, and leg problems since service, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  The AOJ should secure for the record copies of complete pertinent clinical records (i.e., those not already associated with the claims folder) from the sources identified.

2.  Obtain updated VA medical records, to specifically include all VA treatment records from the Mather VA Medical Center and any other VA facility.

3.  Thereafter, readjudicate the Veteran's pending claims in light of the expanded record.  If service connection for any of the claimed disabilities remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




